SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 NOTICE TO THE MARKET TIM Participações SA ("Company") (BOVESPA: TIMP3, and NYSE: TSU), the company which controls directly TIM Celular SA and Intelig Telecomunicações Ltda., in light of the article “Oi e TIM vão compartilhar rede 4G” published today (18th of January of 2013) by the newspaper "Valor Economico", informs to its shareholders, the market in general and other interested parties that it is constantly following and discussing business models for sharing network infrastructure, confirming that considers essential for the development of telecommunications in Brazil. The model of "RAN Sharing" is one of the most successful international alternatives on sharing networks and contemplates various hypotheses for the joint use of infrastructure networks - passive elements (towers, generators, and other support elements), active elements (ERBs 4G - eNodeB) and transportation networks, The Company believes that sharing initiatives optimize the efficiency of investments in the construction of new networks, increasing their speed of deployment and availability of services, as well as being in line with the challenges of sustainability, urbanism and conscious use of energy. Rio de Janeiro, January 18th, 2013.
